Citation Nr: 1117945	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for residuals of a cold injury to the right and left ears from September 30, 2004?

2.  What evaluation is warranted for residuals of a cold injury to the right upper extremity from September 30, 2004?

3.  What evaluation is warranted for residuals of a cold injury to the left upper extremity from September 30, 2004?

4.  What evaluation is warranted for residuals of a cold injury to the right lower extremity from September 30, 2004?

5.  What evaluation is warranted for residuals of a cold injury to the left lower extremity from September 30, 2004?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active service from March 1944 to January 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Pittsburgh, Pennsylvania , Department of Veterans Affairs (VA) Regional Office (RO).  

The record reflects that the Veteran requested a Travel Board hearing before a Veterans Law Judge but that he subsequently cancelled the hearing request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of what evaluations are warranted for residuals of cold injuries to the both upper and both lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Residuals of a cold injury to the right and left ears are manifested by cold sensitivity in each ear.  Neither ear injury is manifested by arthralgia or other pain, numbness or cold sensitivity plus tissue loss, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.


CONCLUSION OF LAW

The criteria for separate 10 percent evaluations for residuals of a cold injury to each ear have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.104, Diagnostic Code 7122 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned for residuals of a cold injury to the right and left ears, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed.  Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining  identified and available evidence needed to substantiate the claim and, as warranted by law, affording VA examinations.   In November 2009, the Board remanded the claim to provide the Veteran with another examination.  That examination was completed in December 2009.  Thus, the remand instructions have been completed.

The Veteran was provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal arises from a rating decision which granted entitlement to service connection for residuals of a cold injury to the right and left ears and assigned a single noncompensable evaluation, effective September 30, 2004.  The Veteran appealed the evaluation assigned.  In a February 2011 rating decision, the RO granted a single 10 percent evaluation, effective September 30, 2004.  The evaluation remains at issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Residuals of cold injuries are evaluated under Diagnostic Code 7122.  Under Diagnostic Code 7122, cold injury residuals are assigned a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis). 38 C.F.R. § 4.104, Diagnostic Code 7122.

The RO has evaluated the Veteran by analogy to burn scars and assigned a single 10 percent evaluation.  The Board finds that evaluating the Veteran's disability under Diagnostic Code 7122 is more favorable to the Veteran, as he is entitled to a 10 percent evaluation for each ear.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 at Note (2) (Evaluate each affected part separately and combine the ratings).  In order to warrant the next higher evaluation under Diagnostic Code 7800, there needs to be tissue loss.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).  There is competent evidence that the Veteran has no tissue loss on his ears, and he has not alleged any tissue loss to his ears.  Thus, the application of Diagnostic Code 7800 would not assist the Veteran in obtaining a higher evaluation.  

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the award of a 10 percent evaluation for each ear.  At both VA examinations, the Veteran reported burning at the tips of his ears.  He also stated that he had to wear earmuffs in the winter because of the pain involving the tips of his ears.  In the June 2006 examination report, the examiner found no sensation to monofilament testing of pinna of both ears.  In the December 2009 VA examination report, the examiner stated that both ear pinna tips were tender to touch.  Such clinical findings and the Veteran's competent report of cold sensitivity meet the criteria for each ear to be assigned a 10 percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.  

The preponderance of the evidence is against a finding that an initial evaluation in excess of 10 percent is warranted for either ear.  The evidence does not show that either ear disorder is manifested by arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis.  In the December 2009 examination, the examiner made a specific finding that the ears had no numbness secondary to the cold injury.  The Veteran's self report of symptoms of discomfort when it is cold and having to wear earmuffs do not meet the criteria for a 20 percent evaluation for each ear.

The symptoms presented by the service-connected residuals of a cold injury to the right and left ears are fully contemplated by the rating schedule.  There is no evidence the disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this service-connected disability necessitated hospitalization at any time during the appellate term.  The Veteran has not made any allegation that this disability has caused a marked interference with employment.  (The Veteran is retired.)  At the December 2009 VA examination, the Veteran stated that the ear problems did not interfere with his daily routine of bathing, dressing, cooking,  and cleaning.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule.  Hence, the assigned evaluation is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
For the above reasons, entitlement to initial a 10 percent evaluation for each ear is granted.  The Board finds that the level of severity of the service-connected disability has remained the same throughout the appeal.  Fenderson. 
 
In determining whether an initial evaluation in excess of 10 percent is warranted for each ear, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against a higher evaluation than that assigned by the Board, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to separate, 10 percent evaluations for residuals of a cold injury to the right and left ears is granted, subject to the laws and regulations applicable to the payment of monetary benefits.


REMAND

In the rating decision on appeal, the RO had granted entitlement to service connection for residuals of cold injuries to both upper and both lower extremities, and assigned each a 10 percent evaluation under Diagnostic Code 7122, which addresses "Cold injury residuals."  When the case was last here at the Board, it remanded the claims to provide the Veteran with a VA examination.  Following the examination, in a February 2011 rating decision, the RO awarded separate 30 percent evaluations for the right upper extremity, left upper extremity, right lower extremity, and left lower extremity, effective September 30, 2004.  The 30 percent evaluation is the highest evaluation under Diagnostic Code 7122.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.  In rating decision, the RO stated that the award of a 30 percent evaluation for each extremity represented a total grant of benefits and that all the issues were considered "resolved in full." 

In the April 2011 informal hearing presentation, the representative argued that the RO should have considered whether the Veteran was entitled to an extraschedular evaluation.  See page 3.  The Board agrees.  Because the February 2011 supplemental statement of the case did not include these issues, a remand is required.  See 38 C.F.R. § 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO must consider whether the residuals of cold injuries to the right upper extremity, left upper extremity, right lower extremity, and left lower extremity warrant an extraschedular evaluation.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


